Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuating mechanism” of Claim 3 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 10, and 14-18 are objected to because of the following informalities:  
Claim 1 Line 1 recites “Gymnastics”, it is suggested that Applicant replace the limitation --A gymnastics--.
Claim 10 Line 1 recites “Method of”, it is suggested that Applicant replace the limitation --A method of--.
Claims 14-17 Line 1 recites “Assembly”, it is suggested that Applicant replace the limitation --An assembly--.
Claim 18 line 1 recites “comprising at least two top parts” should be replaced with --wherein the at least two additional top parts-- since two top part has already been disclosed in Claim 7.
                 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, and 10-13 recites “rigid elongate member of specific cross-section”, however does not provide any dimensions of such cross-section in the specifications, and therefore it is unclear if “specific cross-section” is merely is considered any cross-section or one that is specific dimension. Therefore, it is unclear what the metes and bounds of a “specific cross-section” is. In order to proceed, the Office will interpret the claim such that any cross-section is suitable but suggested that Applicant remove this limitation.
Claims 4 and 12 recite “may be”, it is unclear if “may be” renders the limitation thereafter to be required or not. In order to proceed, the Office will interpret the limitation as --is configured to be--.
Claim 7 and 8, recites “comprising at least two top parts”, it is unclear if Applicant is referring to at least two of the additional top parts or the top part and the additional top part being at least two. In order to proceed, the Office will interpret the claim as --comprising at least two additional top parts--.
Claims 9, 19, and 20 recite “it being possible for said sections to differ”. It is unclear if “it being possible” renders the limitation thereafter to be required or not. In order to proceed, the Office will interpret the limitation as --said sections differ--.
Claim 10 recites “to renovate”, it is unclear what Applicant intends by said limitation and what the metes and bounds of “to renovate” are and therefore it is suggested that Applicant remove the limitation.
Claim 10 Line 8 recites the limitation "the new specific cross-section elongate member top part".  There is insufficient antecedent basis for this limitation in the claim. It appears Applicant is referring to the same new top part and therefore such limitation should be replaced with --the new top part of the elongate member--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting means” in claims 1-2, 6-10, and 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Claim 5:”the connecting means comprise a threaded member.” Or Claim 3” the connecting means comprise a shaft passing vertically through the lower part of the elongate member of specific cross-section, the shaft comprising a head at one end, the connecting means comprising an actuating mechanism”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuating mechanism” in claims 3, 4, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. P	age 3 Lines 26-27:” The actuating mechanism may comprise a lever of quick release type.”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1&2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallus et al (US 20090093343) in view of Venhuizen (US 20190126085).
Regarding Claim 1, Gallus et al teaches a gymnastics balance beam 2 comprising a rigid elongate member of specific cross-section 6,7 (Refer to Fig. 1-3), wherein said balance beam comprises a bottom part 7 comprising a lower part of the elongate member of specific cross-section 7 and a top part comprising an upper part 6 of the elongate member of specific cross-section, the upper part 6 being laid in bearing relationship on the lower part 7, the upper part being rigidly fastened to the lower part 7 of the elongate member of specific cross-section by connecting means (screws) configured to attach or detach the bottom part and the top part (Refer to FIGS. 1-3 Paragraph [0016]”Referring now to FIGS. 2 and 3 which partially shows the arrangement of devices 5 that constitute the invention. Note that the balance beam 2 is actually composed of an upper beam member 6 and a lower, supporting beam member 7. These two members are rigidly attached to each other by screws and glue or other means and are separate members only to make fabrication of each easier.”.).            Gallus et al fails to expressly disclose a layer of a flexible material disposed on an upper surface of said elongate member of specific cross-section, and a covering which covers said layer of flexible material. Venhuizen teaches a gymnastics balance beam comprising top lay of a layer of a flexible material 6 disposed on an upper surface of said elongate member of specific cross-section 5, and a covering 4 which covers said layer of flexible material (Refer to Fig. 2 Paragraph [0039]:”The multilayer composite comprises two layers, namely, an upper layer 61 and a lower layer 62.”..[0040]:”The lower layer 62 is a relatively flexible layer of foam. It provides a major part of the energy absorption function. The lower layer may be formed from polyurethane foam, or foam based on polyurethane. The foam employed may have a density comprised between 150 kg/m.sup.3 and 650 kg/m.sup.3, for example between 250 kg/m.sup.3 et 450 kg/m.sup.3, for example 350 kg/m.sup.3.”..[0041]:” The foam employed for the lower layer 62 may alternatively be a polyethylene foam.”..[0042]:” The upper layer 61 is a layer that is flexible and elastic, but nevertheless of greater stiffness than that of the lower layer 62. The upper layer 61 is sufficiently rigid to distribute the energy of an impact over a large surface area of the lower layer 61, which provides a major part of the energy absorption function.”). Venhuizen is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art to modify the beam 2 of Gallus et al to comprise top part of the beam to have a layer of a flexible material 6 disposed on an upper surface of said elongate member of specific cross-section, and a covering 4 which covers said layer of flexible material since such materials are known in the art to provide cushion and support for the user of the beam and does not patentably distinguish the invention over prior arts.
Regarding Claim 2, Gallus et al in view of Venhuizen continues to teach wherein a lower face of the upper part of the elongate member of specific cross-section bears on an upper face of the lower part of the elongate member of specific cross-section with which the lower face has complementarity of shape (Refer to FIG. 3 to depict that the lower surface of the upper part 6 is flush with the upper part of the bottom part 7).
Claim(s) 6 &14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallus et al (US 20090093343) in view of Venhuizen (US 20190126085) as noted above, further in view of Miceli J (FR2719488A3).
Regarding Claims 6 and 14, Gallus et al in view of Venhuizen teaches the claimed invention as noted above but fails to teach wherein at least one additional top part said additional top part differing from the top part of the balance beam by the width of its upper surface, and/or by the hardness of the layer of flexible material that is disposed thereon. Miceli J teaches a balance beam comprising an elongate member of specific cross-section 5 and at least one additional top part 1 said additional top part differing from the top part of the balance beam by the width of its upper surface (Refer to Fig. 1), and/or by the hardness of the layer of flexible material that is disposed thereon (Refer to Abstract:” The beam widener (1) is composed of a padded wooden plate wider than the body of the beam and slightly longer.”). Miceli J is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the device of Gallus et al in view of Venhuizen to be in view of Miceli J to comprise wherein at least one additional top part said additional top part differing from the top part of the balance beam by the width of its upper surface, and/or by the hardness of the layer of flexible material that is disposed thereon for the purpose of softening the beam and allowing execution of difficult movements.
Allowable Subject Matter
Claims 3-5, 7-13, and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Gallus et al in view of Venhuizen are the closet combination to the claimed invention but fails to teach the claimed invention as a whole comprising wherein the connecting means comprise a shaft passing vertically through the lower part of the elongate member, the shaft comprising a head at one end, the connecting means comprising an actuating mechanism making it possible to raise or lower the shaft in its the shaft's direction of extension, such that in a lowered position of the shaft, the head presses upon the upper part of the elongate member which attaches it-the upper part to the top part of the elongate member and holds it-the upper part in position, wherein the connecting means comprise a threaded member passing through the lower part of the elongate member, said threaded member being engaged in a tapped member rigidly connected to the upper part or formed within the upper part, at least one additional top part said additional top part differing from the top part of the balance beam by the width of its upper surface, and/or by the hardness of the layer of flexible material that is disposed thereon, comprising at least two of the additional top parts, and wherein the top part is constituted by several separate sections, said sections to differ from each other by their width and/or by the hardness of their layer of flexible material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/              Primary Examiner, Art Unit 3784